PD-0129-15
                     TEXAS     COURT    OF       CRIMINAL     APPEALS




QUINCY DESHAN BUTLER                         §
                                             §       Appeal No, 10-13-0430-CR

                                             v       Trial No. 12-00412-CR^M'T^^^tnh^'^ ^
THESTATEOFTEXAS                              §                                      uuuA> 0F ?M'ML APPEALS

                                                                                         FEB 06 2015
                      MOTION    FOR    EXTENTION         OF    TIME    TO

                   FILE PETITION FOR DISCRETIONARY REVIEW                            Ab©.1 AfiOSfoa          Wr


     This is an appeal action brought by a Texas State prisoner

Quincy Deshan Butler,        hereinafter styled Petitioner,                       under Texas

Rules of   Appellate Procedure. The Petitioner moves this Court to

consider his Motion For Extention Of Time To File Peti tionpjIpErQ |M
Discretionary Review.        In support of
                                                     , , .
                                                       his    motion
                                                                            ,   COURT .OF CRIMINAL APPFAI
                                                                        the Petitioner
                                                                                                            «5
                                                                                                       >-.™-*>

will show the following:                                                                FEB C     - _ . progress during the last thirty (30)          days plus,   the Petitioner

has been enduring episodes of lockdowns          in response to   inmates!

fighting, making alcohol,,inmates getting caught with dangerous

weopons and contraband,    all these mishaps in which are indepen

dent situations that have nothing        to with    the Petitioner's

conduct,   but yet and still,   the Petitioner is a victim of these

circumstances and has to suffer the consequences of            lockdown

through no fault of   his own. Furthermore,        The Allred Unit just

lifted the twenty-one (21) days bi-annual lockdown on January 3,

2015,   but the lockdowns have been ongoing        and continuous since

the lift due to the above mentioned conduct by various            inmates.

   These lockdowns most certainly hinder the Petitioner's pro-,

gress due to being allowed to recieve one case cite a day,             as

well as not being able to physically go to the law library to

conduct proper research.


                                CONCLUSION


   This is Petitioner's first request for an           extention of time

in this cause. This request is     not designed to harass the State,

nor to unnecessarily delay these proceedings,           but to ensure that

the Petitioner'has a timely oppurtunity to draft a proper Peti

tion for Discretionary Review. Accordingly,           the Petitioner moves

this Court by respectfully requesting an extention of sixty (60)

days up to and including March 25, 2015,           to file his Petition

For Discretionary Review.




                                  2 of    3
                                        PRAYER


   Wherefore,: .premises considered,              the Petitioner prays that this

Honorable Court grant his MotLion For Extention Of Time To File

Petition For Dicretionary Review in the                    interest of      justice.




                              UNSWORN    DECLARATION


  "My name is Quincy Deshan Butler, my date of birth is                            5/217198%

and my inmate identifying number,                 is 01899541       . I am presently

incarcerated      iri   James   V.   Ailred      Unit   in    Iowa    Park,    Wichita


County,   Texas      7636J7-6568     • I declare under penalty of                 perjury

that the foregoing       is   true and correct.                                      t*

Executed on the .2,5th day of .January, , 2015. LMjjt^^y^~(]R^4>^-
                                                              (offend/en signature)


                            CERTIFICATE      OF    SERVICE



   I Quincy Butler,         do hereby certify that a true and correct

copy of this instrument has been served by placing same in the

U.S. Mail,    postage prepaid,          on this 25th day of January,               2015,

addressed    to:,


Court of Criminal Appeals of Texas
P.O. Box 12308, Capital Station
Austin,   Texas     78711
                                                   Quincy Deshafa^Butler
                                                    TDCJ-ID    #    1899541
                                                   J -V . Ailred      Unit
                                                    2101    F.M.    369   North
                                                    Iowa    Park,   Texas     76367-6568




                                        3 of 3
                              TEXAS    COURT    OF    CRIMINAL       APPEALS


QUINCY            DESHAN    BUTLER
                                                           APPEAL       NO.    10-13-0430-CR
V   .

                                                           TRIAL      NO.     12-0O472-CRF272
THE      STATE       OF    TEXAS




                                      MOTION    FOR    LEAVE    TO    FILE

                             MOTION   FOR    EXTENTION     OF   TIME     TO

          i: .:           F'lDEdBETIltlON: FOR''DISCRETIONARY REVIEW


TO THE HONORABLE JUDGE OF                    SAID COURT:

        COMES NOW, Quincy Deshan Butler, hereinafter styled Petitioner

in Pro se capacity, request that this Honorable Court grant his
Motion For Leave To File Motion For Extention Of Time To File

Petition For Discretionary Review in the name and interest of

j ustice .




                               (GRANT)                          (DENIED)


signed on:
                                                                  /s/
                                                                     Judge Presiding

                                            PRAYER


        Wherefore,.premises considered, the Petitioner prays that this

Honorable Court grant his Motion For Leave To                                 File Motion For Ex-

ention Of Tiime To File Petition For Discretionary Review.


                                   CERTIFICATE       OF   SERVICE


        I, Quincy Butler, do hereby certify that a true and correct

copy of this instrument has been served by placing same in the

U.S. Mail, postage prepaid, on this 25th day of January, 2015,

addressed to:                                                    fJu^^^UjM^
Court of Criminal Appeals of Texas
P.O. Box 12308, Capital Station
                                                                 Quin.cf Butler f 1899541
Austin,           Texas    78711